
	

113 S2234 IS: Leveraging and Energizing America’s Apprenticeship Programs Act
U.S. Senate
2014-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2234
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2014
			Mr. Booker (for himself and Mr. Scott) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow employers a credit against income tax for
			 employees who participate in qualified apprenticeship programs.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Leveraging and Energizing America’s Apprenticeship Programs Act or the LEAP Act.
		
			2.
			Credit for employees participating in qualified apprenticeship programs
			
				(a)
				In
			 general
				Subpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986
			 is amended by adding at the end the following
			 new
			 section:
				
					
						45S.
						Employees participating in qualified apprenticeship programs
						
							(a)
							In
				general
							For purposes of
				section 38, the apprenticeship credit determined under this section
			 for the
				taxable year is an amount equal to the sum of the applicable credit
			 amounts (as determined under subsection (b)) for each of the
			 apprenticeship employees of the employer that exceeds the applicable
			 apprenticeship level (as determined under subsection (e)) during such
			 taxable year.(b)Applicable credit amountFor purposes of subsection (a), the applicable credit amount for each apprenticeship employee for
			 each taxable year is  equal to—(1)in the case of an apprenticeship employee who has not attained 25 years of age at the close of the
			 taxable year, $1,500, or
							(2)in the case of an apprenticeship employee who has attained 25 years of age at the close of the
			 taxable year, $1,000.(c)Limitation on number of years which credit may be taken into accountThe apprenticeship credit shall not be allowed for more than 2 taxable years with respect to
			 any apprenticeship employee.
							(d)
							Apprenticeship
				employee
							For purposes of this section, the term
				apprenticeship employee means any employee who is employed by the employer—(1)in an officially recognized apprenticeable occupation, as determined by the  Office of
				Apprenticeship of the Employment and Training Administration of the
			 Department
				of Labor, and(2)pursuant to an apprentice agreement registered with—(A)the
			 Office of
				Apprenticeship of the Employment and Training Administration of the
			 Department
				of Labor, or
								(B)a State apprenticeship agency.
							(e)
							Applicable apprenticeship level(1)In generalFor purposes this section, the applicable apprenticeship level shall be equal to—(A)in the case of any apprenticeship employees described in subsection (b)(1), the amount equal to 80
			 percent of the average number of such apprenticeship employees of the
			 employer for the 3 taxable years preceding the taxable year for which the
			 credit is being determined, rounded to the next lower whole number; and(B)in the case of any apprenticeship employees described in subsection (b)(2), the amount equal to 80
			 percent of the average number of such apprenticeship employees of the
			 employer for the 3 taxable years preceding the taxable year for which the
			 credit is being determined, rounded to the next lower whole number.(2)First year of new apprenticeship programsIn the case of an employer which did not have any apprenticeship employees during any taxable year
			 in the 3 taxable years preceding the taxable year for which the credit is
			 being determined, the applicable apprenticeship level shall be equal to
			 zero.(f)Coordination
				with other credits
							The amount of credit otherwise allowable under
				sections 45A, 51(a), and 1396(a) with respect to any employee shall
			 be reduced
				by the credit allowed by this section with respect to such
			 employee.
						
							(g)
							Certain rules To
				apply
							Rules similar to the rules of subsections (i)(1) and (k) of
				section 51 shall apply for purposes of this
				section.
						.
			
				(b)
				Credit made part
			 of general business credit
				Subsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					
						(37)
						the apprenticeship credit determined under
				section
				45S(a).
					.
			
				(c)
				Denial of double
			 benefit
				Subsection (a) of section 280C of such Code is amended by
			 inserting 45S(a), after 45P(a),.
			
				(d)
				Clerical
			 amendment
				The table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45S. Employees
				participating in qualified apprenticeship programs..
				
			
				(e)
				Effective
			 date
				The amendments made by this section shall apply to
			 individuals commencing apprenticeship programs after the date of the
			 enactment
			 of this Act.3.Limitation on government printing costsNot later than
			 90 days after the date of enactment of this Act, the Director of the
			 Office of
			 Management and Budget shall coordinate with the heads of Federal
			 departments
			 and independent agencies to—(1)determine which
			 Government publications could be available on Government websites and no
			 longer
			 printed and to devise a strategy to reduce overall Government printing
			 costs
			 over the 10-year period beginning with fiscal year 2015, except that the
			 Director shall ensure that essential printed documents prepared for social
			 security recipients, medicare beneficiaries, and other populations in
			 areas
			 with limited Internet access or use continue to remain available;
			(2)establish
			 Government-wide Federal guidelines on employee printing; and
			(3)issue guidelines
			 requiring every department, agency, commission, or office to list at a
			 prominent place near the beginning of each publication distributed to the
			 public and issued or paid for by the Federal Government—
				(A)the name of the
			 issuing agency, department, commission, or office;
				(B)the total number
			 of copies of the document printed;
				(C)the collective
			 cost of producing and printing all of the copies of the document; and
				(D)the name of the
			 entity publishing the document.
